               Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 1 of 46




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
------------------------------------------------------------------------------x Docket No.:
STEVEN FLORIO, PATRICK COSTELLO, WILLIAM
MILLIOS, TIMOTHY MALLACH, SCOTT PLUMMER
ROGER KRAFT, JOEL BARISH, BRANDON R. HILL,
JAMES BELDON, JR., and ERNEST WILLMAN,

                                                  Plaintiffs,                       COMPLAINT

                           against                                                 Plaintiffs Demand
                                                                                     Trial By Jury
GALLAUDET UNIVERSITY, THE BOARD OF TRUSTEES
OF GALLAUDET UNIVERSITY, ROBERTA CORDANO,
and WP COMPANY LLC d/b/a THE WASHINGTON POST,

                                                       Defendant.
------------------------------------------------------------------------------x

         COME NOW the Plaintiffs Steven Florio, Patrick Costello, William Millios, Timothy

Mallach, Scott Plummer, Roger Kraft, Joel Barish, Brandon R. Hill, James Beldon, Jr., and

Ernest Willman, who by and through their counsel state their Complaint against the Defendants

Gallaudet University (“Gallaudet”), The Board of Trustees of Gallaudet University (“The

Gallaudet Board”), Roberta Cordano (“President Cordano”) and WP Company LLC d/b/a The

Washington Post, (“The Post”) as follows:

                                             INTRODUCTION

         1. In the aftermath of the tragic death of George Floyd on May 25, 2020 and in the midst

of the resulting Black Lives matter protests, the problem of systemic racism in America was

brought to the forefront of the American psyche. Many governments and their agencies, private

and public businesses, and organizations of all kinds including educational institutions and their

leaders were quick to engage in self assessment, recognize the problem of systemic racism

within, and then undertake to acknowledge and accept responsibility as the first step towards
             Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 2 of 46




confronting and addressing this serious problem.

       2. This was not the case, however, with Gallaudet University, the face of the Deaf

community worldwide, and its President, Roberta Cordano.

       3. Prior to the death of George Floyd, numerous concerns associated with systemic

racism at Gallaudet had been repeatedly brought to the attention of the Gallaudet Board of

Trustees, as well as the President’s office, by the Organization for Equity for Deaf Staff of Color

(OEDSOC) and others, but these efforts did not result in any substantive resolutions.

       4. Indeed, even before President Cordano took Office as President of Gallaudet

University on January 1, 2016, systemic racism was and had long been a persistent, pervasive

and entrenched problem at all levels of Gallaudet University, such that in December 2, 2015,

before she even took office then “President-Select” Cordano published a vlog on Gallaudet’s web

page expressing her awareness of the problem of systemic racism and assuring the Gallaudet

community that battling such problem would be a priority when she took office.

       5. As the facts herein will demonstrate, President Cordano failed miserably in living up

to that assurance.

       6. As Black Lives Matter protests over George Floyd’s death and systemic racism were

taking place in early June, 2020, President Cordano participated in a Town Hall meeting with

Gallaudet’s Student Body Government and the Black Student Union on or about June 5, 2020.

       7. At this meeting, President Cordano was confronted with the ongoing problem of

inequity within the hiring process at Gallaudet University, a lack of training for officers of the

Department of Public Safety, and a culture of racist and oppressive behavior at all levels of the

University that had and has severely damaged the lives of Black Deaf students, faculty, and staff


                                                  2
             Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 3 of 46




and the fact that this behavior and the results had a ripple effect on Black Deaf adults and

children world-wide.

       8. President Cordano would shortly thereafter and on or about June 9, 2020 claim that at

such Town Hall meeting she “ became aware of new information that led to renewed demands

for change with Kappa Gamma, a fraternity with a long history at Gallaudet.”

       9. Upon information and belief, if President Cordano did become aware on June 5, 2020

of “new information resulting in renewed demands for change with Kappa Gamma,” such

information and the subject of Kappa Gamma was only one of many issues of systemic racism

brought up at that Town Hall Meeting of June 5. 2020 as identified in paragraph 7 of this

Complaint.

       10. Having once again been confronted with the reality of this long standing and

unresolved problem of systemic racism at all levels of Gallaudet University at the June 5, 2020

Town Hall meeting, just as she had been so confronted many times since becoming President of

Gallaudet University, President Cordano found herself compelled to create an appearance of

taking immediate action.

       11. In what can only be described as a failure of leadership of the highest magnitude,

President Cordano chose not to acknowledge and accept responsibility for the systemic racism

that had long existed and still existed at Gallaudet and which had gone unresolved under her

tenure as President which began more than four and one-half years earlier on January 1, 2016.

       12. Instead, consistent with her failure of leadership, President Cordano sought to divert

attention from her failings and the failings of the University she had been leading for the past

four and a half years.


                                                 3
             Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 4 of 46




       13. On June 9, 2020, under pressure to create an appearance that she was taking prompt

and meaningful action in the battle against systemic racism at all levels of Gallaudet University,

President Cordano published a vlog on Gallaudet’s You Tube page wherein she inexplicably

announced that she was suspending Gallaudet’s oldest on-campus fraternity, Kappa Gamma,

saying of Kappa Gamma and therefore its current and alumni members as well that “They have

become the face of systemic racism at Gallaudet University.”

       14. President Cordano lobbed this false, outrageous and defamatory allegation at Kappa

Gamma and therefore its current and former members despite the fact that neither Kappa Gamma

nor its past or then current activities were the cause or face of the systemic racism at all levels of

Gallaudet University as detailed in paragraph 7 of this complaint, which systemic racism was the

major issue complained of at the June 5, 2020 Town Hall meeting.

       15. The evidence of the foregoing facts regarding the Town Hall meeting of June 5, 2020

is reflected in an open letter to the Board of Trustees of Gallaudet University, dated June 16,

2020, by the National Black Deaf Advocates (NBDA). Said letter accurately and eloquently

characterized the offensive diversionary tactic of President Cordano saying:

                In response to this meeting, President Cordano inexplicably
               announced that she was suspending an on-campus fraternity,
               saying, “They have become the face of systemic racism in our
               community.” This was a deflection of the highest order. It was a
               slap in the face to our Black Deaf students who bravely stepped up
               to address the injustices, oppression, and abuse that they have
               suffered. This failure to view systemic racism as an overarching
               priority for the University and to accept accountability
               demonstrates a lack of leadership, and moral conviction required
               from her role. It was not only a leadership failure - it was a failure
               of character. It was myopic, short-sighted, and displayed an
               incredible lack of social awareness and empathy to Black Deaf
               Community members, who are only demanding a safe and


                                                  4
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 5 of 46




               inclusive space for everyone.

               As the face of the Deaf community world-wide, the Gallaudet
               University President has the power to shape public opinion. Her
               words carry the weight of her office, and the weight of the history
               of Gallaudet University. The President has fostered a hostile and
               unsafe environment on campus and in our communities.

       16. The effect of the false, outrageous and defamatory attack on Kappa Gamma and its

alumni members by this President of Gallaudet University, the face of the Deaf community

world-wide whose words carried the weight of her Office, the weight of the history of Gallaudet

University, and the power to shape public opinion, was fast, furious and widespread throughout

the Deaf community and the country, if not the world.

       17. On June 12, 2020 the Washington Post published the story of Dr. Cordano’s words

and actions online and in its printed newspaper, including the false and defamatory attack by

President Cordano against her University’s oldest fraternity, adding some additional defamatory

statements of its own.

       18. Within hours, if not minutes of the publication of President Cordano’s attack on

Kappa Gamma, and the likewise defamatory Washington Post article, attacks on Kappa Gamma,

its members and its alumni members, including each plaintiff herein, flooded the internet, social

media, newspapers and television reports. Newspapers all over the country published and re-

published the Washington Past article or reported the contents of that Washington Post article.

Television news stations likewise published and reported the false and defamatory allegations

against Kappa Gamma.

       19. On Facebook, a Deaf News video site known as “The Daily Moth” and hosted by a

Kappa Gamma alumnus, Alex Abenchuchan, reported on the June 9, 2020 speech of President


                                                5
             Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 6 of 46




Cordano as well as her subsequent video announcements and actions, and the wide ranging

reactions and effects thereof.

       20. From June 9, 2020 onward, and even more so on and after June 12, 2020, posts and

vlogs were posted on Facebook by a multitude of members of the Deaf community naming

individuals who were Kappa Gamma alumni, posting “wanted” style pictures of them, accusing

them and their organizational affiliations of being racists and having engaged in Nazi, anti-

Semitic and racist practices, listing their current employment and other affiliations, and

demanding that they be discharged and terminated from their employment and that their

businesses not be patronized.

       21. These posts brought about comments and tweets ridiculing and attacking these

individuals, and spreading false rumors of wrongful or inappropriate behavior on their part, some

as outrageous as claiming that alumni members of Kappa Gamma had maintained a “rape room”

at the fraternity’s on-campus home.

       22. The aforesaid false and libelous publications by President Cordano, Gallaudet

University, and The Washington Post were followed by many Kappa Gamma alumni and, in

particular, the plaintiffs herein, being subjected to suspensions of their employment,

“investigations” and placement on administrative leave by their employers and/or affiliated

organizations.

       23. Many individuals associated with Kappa Gamma, including the plaintiffs herein, then

lost their jobs and suffered financial losses to their businesses. Each of the plaintiffs herein and

others suffered permanent damage to their hard earned, long standing good names and respected

reputations within the Deaf Community and the wider world.


                                                  6
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 7 of 46




       24. For years prior to and since their graduations and departures from Gallaudet, these

Gallaudet/Kappa Gamma members and alumni, and in particular the plaintiffs herein, were

among the most prominent and accomplished members of the Gallaudet alumni and within the

Deaf community.

       25. One of those most prominent Gallaudet/Kappa Gamma alumni was Dr. Robert

Davila, the ninth President of Gallaudet University who, upon observing the results of the

derogatory and defamatory treatment to which Kappa Gamma and its alumni members were

subjected, stated as follows: “I am angry that our frat, which has done so much good on the

campus, is now the pariah on campus.”

       26. While all male Presidents of Gallaudet University have been invited to become

members of Kappa Gamma upon assuming the Presidency, Dr. Davila, notably of Hispanic

heritage, was the only Gallaudet University President who was a member of Kappa Gamma as a

student and as an alumnus.

       27. Dr. Davila has achieved many "firsts" in his life. He was the first Latino Gallaudet

undergraduate alumnus to obtain an earned doctoral degree, the first deaf person elected

president of the Convention of American Instructors of the Deaf (CAID), first deaf elected

president of the Conference of Educational Administrators of Schools and Programs for the Deaf

(CEASD), first deaf person elected president of the Council on Education of the Deaf, the first

deaf CEO of the National Technical Institute for the Deaf (NTID), and he was the first deaf

person in history to address an official session of the United Nations General Assembly when he

was assigned to close out the United Nations Decade of Disabled Persons in 1992.

       28. Other accomplishments of this prominent member of Kappa Gamma are these


                                                7
             Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 8 of 46




“firsts”: First minority student to enroll at Gallaudet University in 1948, the university's 84th

year; First deaf person appointed by the President of the United States to a policy position in

government where he managed a budget of almost six billion and supervised over 750

employees; First Gallaudet graduate promoted to Vice President and second to serve as

President; First deaf person appointed Director of the Kendall School; First deaf person to serve

as Headmaster of the New York School for the Deaf and first appointed to the school's board of

trustees; First deaf person and first foreigner to be elected a member of La Asociacion de

Educadores de Sordos de Espana; Commencement speaker at Hunter College, Syracuse

University School of Education, Lamar University and California State University at Fresno;

First deaf person elected to the Hunter College Hall of Fame.

       29. Years before President Cordano, a deaf woman, assumed the presidency of Gallaudet

University, the road was paved for her and other deaf educators and administrators to attain such

respected offices. That road was paved in 1988 by student protestors led by then Kappa Gamma

members, now Kappa Gamma alumni, who brought about the “Deaf President Now” movement

at Gallaudet University, bringing an end to the despicable long time practice of audism by

Gallaudet officials and then Gallaudet Board members who would not appoint qualified deaf

educators and administrators to the Presidency of Gallaudet University.

       30. With the success of the “Deaf President Now” protests which resulted in the

appointment of Dr. I King Jordan as the first Deaf President of Gallaudet University, every

subsequent President of Gallaudet University has been a Deaf individual.

       31. At the time that President Cordano and The Washington Post published their

defamatory statements against Kappa Gamma, its members and alumni, two Kappa Gamma


                                                  8
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 9 of 46




alumni were members of Gallaudet’s Board of Trustees; one of the two was actually then the

President of the Board of Trustees.

       32. So too, at the time President Cordano unleashed her attack on Kappa Gamma and its

current and former members, including her own father who had been a member of Kappa

Gamma during his lifetime, numerous Kappa Gamma alumni were superintendents and other

high ranking administrators at numerous Schools for the Deaf throughout the United States.

Others had attained high level appointment in government agencies and others had established

and/or headed businesses serving both Deaf and hearing communities. Still others had

established and/or headed non-profits serving the Deaf and other communities.

       33. For many of these individuals, and for the plaintiffs herein in particular, the

defamatory publications made by President Cordano and The Washington Post on and after June

9, 2020, brought about their downfall.

       34. In blatant disregard of the harm that they had done, President Cordano, Gallaudet

University, and The Washington Post denied repeated requests for retraction of their respective

defamatory statements.

       35. So too, in what can only be regarded as the height of arrogance, The Board of

Trustees of Gallaudet University then awarded President Cordano a five year renewal of her

contract of employment as President of Gallaudet University.

       36. This action is brought by the within plaintiffs who seek justice and an award of

monetary damages as compensation for the wrongs done to them and the harms they have

suffered at the hands of the defendants.




                                                 9
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 10 of 46




                                       PARTIES

       37. Plaintiff Steven Florio is a resident of Franklin, Norfolk County, Massachusetts.

       38. Plaintiff Patrick Costello is a resident of Upton, Worcester County, Massachusetts.

       39. Plaintiff William Millios is a resident of Montpelier, Washington County, Vermont..

       40. Plaintiff Timothy Mallach is a resident of Coquitlam, British Columbia, Canada.

       41. Plaintiff Scott Plummer is a resident of Paola, Miami County, Kansas.

       42. Plaintiff Roger Kraft is a resident of Fishers, Hamilton County, Indiana.

       43. Plaintiff Joel Barish is a resident of Buda, Hays County, Texas.

       44. Plaintiff Brandon R. Hill is a resident of Eagle Mountain, Utah County, Utah.

       45. Plaintiff James Beldon, Jr., is a resident of Frederick, Frederick County, Maryland.

       46. Plaintiff Ernest Willman is a resident of Hyattsville, Prince George’s County,

Maryland.

       47. Each of the individual Plaintiffs herein have been members of Kappa Gamma

Fraternity during part or all of their time as students of Gallaudet University.

       48. Each of the Plaintiffs herein are or have been affiliated with and/or members of

Kappa Gamma International, the organization of Kappa Gamma alumni, subsequent to their

graduation from Gallaudet University.

       49. Within the Gallaudet Community and within the wider Deaf community, Gallaudet

alumni who were previously members of Kappa Gamma fraternity in their student days are

recognized by their affiliation and association with Kappa Gamma and are referred to as being

“Kappa Gamma,” such as “John Doe is Kappa Gamma.”

       50. Defendant Gallaudet University is a federally charted private university for the


                                                 10
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 11 of 46




education of the deaf and hard of hearing founded in 1864 at the District of Columbia with a

principal place of business at Washington, D.C.

       51. The Board of Trustees of Gallaudet University is the governing body of Gallaudet

University with a principal place of business at Washington, D.C.

       52. Roberta Cordano is now and was at all relevant times herein employed as the

President of Gallaudet University and resides on the University campus at Washington, D.C.

       53. WP Company LLC d/b/a The Washington Post is a foreign corporation organized

under the laws of the State of Delaware with a principal place of business at Washington, D.C.

       54. WP Company LLC d/b/a The Washington Post is a foreign limited liability company

organized under the laws of the State of Delaware with a principal place of business at

Washington, D.C.

       55. The Post publishes nationwide and worldwide a daily and weekly newspaper known

as “The Washington Post,” both as a printed publication and an online publication of the internet.

                              JURISDICTION AND VENUE

       56. Pursuant to 28 U.S.C. 1332( c) “a corporation shall be deemed a citizen of any State

by which it has been incorporated and of the State where it has its principal place of business.”

       57. There is complete diversity of citizenship between all of the Plaintiffs and the

Defendants Gallaudet University, The Board of Trustees of Gallaudet University, and Roberta

Cordano.

       58. There is complete diversity of citizenship between all of the Plaintiffs and the

Defendant WP Company LLC d/b/a The Washington Post.

       59. The amount in controversy for each Plaintiff individually exceeds Seventy Five


                                                11
             Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 12 of 46




Thousand Dollars ($75,000.00) exclusive of interest, costs and attorneys fees, as required to

sustain subject matter jurisdiction in this Court.

        60. This Court has subject matter jurisdiction of this action pursuant to 28 USC 1332(a).

        61. Venue is proper in this district pursuant to 28 U.S.C. 1391(b) because each of the

defendants are present and/or reside in this District and are subject to personal jurisdiction in this

District and a substantial part of the events giving rise to the claims asserted herein occurred in

this District.

                               FACTS COMMON TO ALL CLAIMS

        (1) RELEVANT HISTORY OF GALLAUDET AND ITS RACISM PROBLEMS

        62. Gallaudet University, previously Gallaudet College, was founded in 1864, its

enabling legislation having been signed by President Lincoln on April 8, 1864.

        63. Prior to receiving its charter on April 8, 1864, what later became Gallaudet College

and thereafter Gallaudet University was a then a grammar school established in 1857 and named

Columbia Institution for the Instruction of the Deaf and Dumb and the Blind, subsequently

changed to Columbia Institution for the Instruction of the Deaf and Dumb. That would continue

to be the corporate name until 1911 when the corporate name was changed to the Columbia

Institution for the Deaf.

        64. With receipt of its 1864 charter authorizing it to grant and confirm college degrees

the Columbia Institution for the Instruction of the Deaf and Dumb established a Collegiate

Department named the National College for the Deaf and Dumb which name was used from

1864 to 1865.

        65. From 1865 to 1894 the Collegiate Department was re-named the National Deaf Mute


                                                     12
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 13 of 46




College.

       66. In 1894 the Collegiate Department was re-named Gallaudet College,

       67. In 1911 the corporate name of the entire institution was changed from Columbia

Institution for the Instruction of the Deaf and Dumb to Columbia Institution for the Deaf.

       68. In 1954 the corporate name of the entire institution was changed from Columbia

Institution for the Deaf to Gallaudet College.

       69. In 1986 Gallaudet College became Gallaudet University.

       70. While the use of names and terminology in reference to deaf individuals and the deaf

community such as “Columbia Institution for the Instruction of the Deaf and Dumb and the

Blind,” “Columbia Institution for the Instruction of the Deaf and Dumb,” “National College for

the Deaf and Dumb,” and “National Deaf Mute College” may have been acceptable during the

late 1800s and early 1900s, terminology such as “Deaf and Dumb” and “Deaf Mute” have since

been recognized as being offensive to and derogatory of Deaf individuals and the Deaf

community and with such recognition, such terminology, at least among enlightened individuals,

has been abandoned.

       71. Despite its history of names referring to the Deaf as “Deaf and Dumb” and “Deaf

Mute” in its charter and in its corporate name and in identifying its schools and organization,

Gallaudet University has never found it necessary or appropriate to recognize and acknowledge

the wrongfulness of its past use of such terminology.

       72. To this day and during the tenure of President Cordano, Gallaudet’s “History and

Traditions Page” expressly publicizes its past use of such offensive terminology with a “What’s

In A Name” section. (See


                                                 13
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 14 of 46




https://www.gallaudet.edu/about/history-and-traditions/whats-in-a-name).

       73. Such “What’s In A Name” page does not even acknowledge that its past use of such

terminology is no longer acceptable and it is in fact offensive to and derogatory of the Deaf

community it exists to serve.

       74. Indeed, Gallaudet University continues to celebrate April 8th as “Charter Day” and on

April 8, 2014 held a 150th anniversary celebration named “Charter Day Festival of Learning” to

commemorate its charter which created the National College for the Deaf and Dumb as part of

the Columbia Institution for the Instruction of the Deaf and Dumb.

       75. Presumably Dr. Cordano and Gallaudet University and the Gallaudet Board feel it is

proper to celebrate the heritage of Gallaudet’s past when the individuals it was established to

serve were referred to as “Deaf and Dumb” and “Deaf Mutes” and they see no need to apologize

for that past or make amends for that past because they perceive that such terminology was

acceptable in those times notwithstanding that such terminology is no longer acceptable today.

       76. Gallaudet University graduated its first Black Deaf student in 1954, the same year

that the US Supreme Court issued its landmark decision in Brown v Board of Education of

Topeka, 347 U.S. 483.

       77. Notwithstanding that it finally opened its doors to Black Deaf students in 1950,

Gallaudet has continued to be plagued with systemic racism issues since that time and

continuing to the present day.

       78. In 1989, thirty nine years after it finally opened its doors to its first Black Deaf

Student, Gallaudet University had only 150 Black students on campus.

       79. Gallaudet’s more recent history, during the past 10 years, is demonstrative of the


                                                 14
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 15 of 46




unresolved and growing problem of systemic racism at all levels of Gallaudet University.

       80. On February 28, 2011, Gallaudet University appointed Dr. Angela McCaskill, the

first Deaf Black woman to earn a Ph.D from Gallaudet University to be Gallaudet’s first Chief

Diversity Officer.

       81. By August 1, 2013 Gallaudet University demoted Dr. McCaskill, moving her to a

faculty position and leaving the Chief Diversity Officer position vacant between Fall 2013 and

July, 2017, one and a half years into President Cordano’s first term as President, notwithstanding

her assurance at the start of her tenure that she would make the filling of that position a priority.

       82. On December 2, 2015 then “President-Select” Roberta Cordano published a video

message to the Gallaudet community wherein she spoke of a then recent Black Student Union

Town Hall meeting wherein Black students told of experiences with racism, sexism, classism,

audism, ableism, homophobia and belief based discrimination. In that vlog she stated as follows:

“As we come together to work and listen to each other’s stories, we will end racism and systemic

discrimination.”

       83. On June 9, 2020, President Cordano, chose not to “come together to work and listen”

as the means of ending systemic racism at Gallaudet University. Instead she chose to divert

attention from the true issues and causes of systemic racism; she chose to divide the Gallaudet

Community, its students and alumni and the Deaf Community throughout the country by

defaming the University’s oldest fraternity and its alumni members, making them the scapegoat

for her own failings..

       84. On December 4, 2015, Heather Harker, then President of the University’s Board of

Trustees and now Chief of Staff to President Cordano published a vlog wherein she stated that


                                                  15
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 16 of 46




racism was one of Gallaudet University’s biggest problems. In doing so, she did not state or

suggest that Kappa Gamma and/or its alumni members were the cause or face of systemic racism

at Gallaudet University.

       85. On December 17, 2015, Gallaudet’s students of color presented a vlog called “Are

We Done?” which was an open request to the University President and the Board of Trustees to

develop a plan of action to end racism at Gallaudet University.

       86. On January 29, 2016 President Cordano and the students presented a second vlog

wherein they detailed Gallaudet’s commitment to addressing racism on campus. In doing so,

they did not state or suggest that Kappa Gamma and/or its alumni members were the cause or

face of systemic racism at Gallaudet University.

       87. On May 11, 2016 President Cordano presented yet another vlog in which she stressed

that the issues of racism and all other “isms” which had been prevalent since before her arrival at

Gallaudet were very important to her and she stated “I am fully committed to working with you

to build a more supportive climate for all members of the Gallaudet community.”

       88. On June 9, 2020 President Cordano ignored her stated commitment of May 11, 2016

and by falsely and wrongfully defaming Kappa Gamma and thereby its current and

alumni members as the face of racism at Gallaudet University, she created a dangerous and

harmful climate at Gallaudet University and throughout the country for Kappa Gamma student

members and alumni, including the plaintiffs herein.

       89. On November 17, 2016 President Cordano presented yet another vlog in which she

shared Gallaudet’s priorities with members of the campus community, identifying said priorities

as bilingualism; campus climate, diversity, equity and inclusion; student success; institutional


                                                16
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 17 of 46




leadership and strategic planning; academic vitality and strategic positioning; and strengthening

and diversifying revenue streams. In discussing the priorities of campus climate, diversity, equity

and inclusion she did not state or suggest that Kappa Gamma or its current and/or alumni

members were causes of the problems for which those priorities were being established.

       90. During the period from September 26, 2017 through December 28, 2018, President

Cordano found herself facing numerous objections in her attempts to appoint a Vice President of

Student Affairs and Community Engagement when her first choice, a white male, was met with

opposition from students and others with concerns about Diversity and Inclusion; none of those

concerns were brought about by any conduct on the part of Kappa Gamma or its alumni

members. Said opposition included a student led march joined in by faculty, staff, alumni and

community members. This pressure caused President Cordano to put the position on hold.

       91. In announcing that she was putting the position on hold, President Cordano expressed

her perception that the march was about creating a Gallaudet University where everyone belongs

and feels safe. No suggestion was made that this need to create a safe place was brought about

by any acts of Kappa Gamma, Kappa Gamma International or its alumni members.

       92. Pressure on Dr. Cordano increased when a Black Deaf female candidate for the

aforesaid Vice President position who had been one of the finalists for the position of President

of Gallaudet University when President Cordano was chosen, was interviewed and screened out.

This resulted in a letter of concern being sent to President Cordano by a group of students. This

letter was not the result of any conduct on the part of Kappa Gamma or its alumni members.

       93. On May 10, 2019 President Cordano was faced once again with concerns about race,

diversity and inclusion when her choice for the University’s 2019 Commencement Speaker met


                                                17
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 18 of 46




with opposition by minority students and others. These concerns were not caused by any actions

of Kappa Gamma or its alumni members. Notwithstanding the expressed concerns, President

Cordano continued with the invitation to her chosen speaker.

       94. On June 14, 2020, a vlog was presented by Sheryl Emery addressing Gallaudet

University's handling of Black Lives Matter, and asking the question "Do Black Deaf Lives

Matter at Gallaudet and other Deaf Services Programs?"

       95. According to a Washington Post article dated October 20, 2020 a Black female

Gallaudet Board member who resigned in May, 2020 just prior to the protests of violence against

Black people erupted in the streets, stated that university leadership “continually skirted around

undertaking the uncomfortable conversations, as well as bold and decisive actions necessary to

dismantle the pervasive structural and systemic racism that is so deeply entrenched in this

156-year-old institution.”

       96. In that same article it was also reported that current and former Board members of

Gallaudet said that the issues of racism at Gallaudet are reflected in the school’s leadership,

where people of color are under-represented.

       97. In that same article, it was further reported that a Black student, a junior at Gallaudet,

stated “There’s not enough support for Black students, I’m from Mississippi. I came all the way

to D.C. to take up classes. When I do take up classes, I feel discrimination.”

       98. According to that same Washington Post article, President Cordano, who just four

months earlier had destroyed the reputations of so many Kappa Gamma alumni, and in particular

the plaintiffs herein, and caused them to sustain substantial financial losses with her false and

defamatory claim against Kappa Gamma and therefore its alumni members to the effect that


                                                 18
              Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 19 of 46




“They have become the face of systemic racism at Gallaudet University.” now admitted that “Our

anti-racism commitment comes with full acknowledgment of where we have fallen short. Our

focus on equity, belonging and anti-racism is now a collective commitment.”

          99. The foregoing facts establish that as of June 9, 2020 the problem of racism at

Gallaudet University was the result of an already entrenched practice of systemic racism at all

levels and that President Cordano had failed miserably in dealing with and bringing about even a

partial resolution of the problem in the four and one-half years since she took office.

          100. The foregoing facts establish that as of June 9, 2020, systemic racism had been so

deeply entrenched at all levels of Gallaudet University, that there was no possibility that Kappa

Gamma, its members and alumni could possibly be or have been the face of systemic racism at

Gallaudet University.

                                FACTS COMMON TO ALL CLAIMS

               (2) RELEVANT HISTORY OF KAPPA GAMMA AND ITS TRADITIONS

          101. In its history and during the time plaintiffs herein were student members Kappa

Gamma had traditions which included the use of a salute and the use of robes, traditions not

unusual among fraternities nationwide.

          102. For a salute Kappa Gamma adopted the Bellamy Salute in 1901 and continued its

use until, by its own volition, it ceased using such salute in 1992/93.

          103. With respect to its use of robes, Kappa Gamma was introduced to the use of robes

in 1904 and continued such use until 2015 when Gallaudet banned the use of robes in public

spaces by all Greek organizations. There was no prohibition against using robes in private

spaces.


                                                  19
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 20 of 46




       104. The Bellamy salute was designated by Francis Bellamy, the author of the

American Pledge of Allegiance and was utilized throughout the country in conjunction with the

recitation of the Pledge of Allegiance commencing in 1892.

       105. The Bellamy salute was adopted and practiced by Kappa Gamma Fraternity as its’

traditional salute commencing in 1901.

       106. During the 1920s and 1930s Italian Fascist and German Nazis adopted a salute

popularly believed to have been used in ancient Rome. That salute, while having some

similarities in appearance to the Bellamy salute, was not the same salute as the Bellamy salute.

       107. The United States continued utilizing the Bellamy salute in conjunction with the

Pledge of Allegiance throughout the 1920s and 1930s and early 1940s.

       108. It was not until December 22, 1942 that the United States Congress amended the

Flag Code and replaced the Bellamy salute with the hand over heart salute.

       109. The daughters of the American Revolution and United States Flag Association

opposed the change in the American use of the Bellamy salute on the grounds that it was

inappropriate for Americans to have to change their traditional salute because foreigners had

subsequently adopted a salute with similarities to the Bellamy salute.

       110. In amending the US Flag Code to replace the Bellamy salute with the hand over

heart salute, Congress did not discuss or take into account the controversy over the use of the

salute, nor did Congress declare the Bellamy salute should never again be used by any American.

       111. Further, Congress did not declare continued use of the Bellamy salute to be

inappropriate or unpatriotic or a symbol of Nazism and did not ban the use of the salute in

America.


                                                20
              Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 21 of 46




          112. Under those circumstances, Kappa Gamma continued to use the Bellamy salute as

its traditional salute throughout most of the twentieth century and it did so during that time

without objection or criticism from the Gallaudet administration.

          113. At times the use of the Bellamy salute was done in the presence of Gallaudet

University Presidents who acknowledged and acquiesced in its use. All but one now former

President of Gallaudet University were members of Kappa Gamma either as Gallaudet students

or as invited members, and used the salute themselves.

          114. Kappa Gamma, of its own volition, decided to discontinue the use of the Bellamy

salute in 1992/93. If it was thereafter used at all, it was used in private only. That decision is

wholly inconsistent with the organization being a racist organization, much less the face of

racism.

          115. With respect to robes utilized by Kappa Gamma, the idea of robes was first

introduced to the Fraternity in 1904, upon the suggestion of Dr. Percival Hall, who later became

President of Gallaudet. Over the years, there have been various modifications made to the robes

with the addition of trims and patches.

          116. These robes were worn by Kappa Gamma members during “state occasions”,

including the annual fall visit to House One, to honor the University President as they welcomed

the student body back to campus for another academic year.

          117. Regalia such as robes, hoods, and unique to Gallaudet, the Mace, represented

prestige and achievement - at both Gallaudet and other academic institutions.

          118. Emulating the University leaders, robes and similar regalia were also worn by

members of other Greek organizations on the Gallaudet campus for their own events. The various


                                                 21
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 22 of 46




regalia used throughout the institution by other individuals and organizations on campus were

celebrated and proudly memorialized annually in the University yearbooks and student papers.

       119. The students, faculty, staff and administration at Gallaudet were all very much

aware of the use of these robes and other regalia; their use was no secret.

       120. These robes were worn by all brothers of Kappa Gamma and other Greek

organizations at Gallaudet every year and without objection until 2014 when the Gallaudet

Student Body Government reported concerns expressed by students about the robes and it was

recognized that the formerly positive perspective on campus had evolved as more individuals

voiced concerns that specific elements of the regalia could be viewed as similar to those used by

white supremacist organizations, despite having different intents and purposes.

       121. In 2014 when the Student Body Government informed the Gallaudet administration

of a number of concerns of which it had been made aware as aforesaid, no mention of concerns

about the Bellamy salute were made in the SBG report, its use having been discontinued by

Kappa Gamma well prior to that time.

       122. The Student Body Government report of 2014 resulted in an announcement of July

15, 2015 by the then Dean of Student Affairs, A. Dwight Benedict. That written announcement

was issued to the Greek Presidents’ Council and was entitled “Greek Life at Gallaudet

University.”

       123. Among the policies and restrictions set forth in that written announcement was a

provision that stated as follows:

                       The use of robes and other similar regalia during
                       marches and other public events on and off campus
                       is permanently banned. This ban extends to all Greek


                                                 22
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 23 of 46




                       Organization publications, promotions, and advertisement,
                       including, but not limited to, member pictures, composites,
                       websites, event banners, flyers, e-mail messages and
                       alumni functions. (Emphasis supplied.)

       124. At the end of the third paragraph and beginning of the fourth paragraph of the July

15, 2015 announcement, Dean Benedict stated:

                       As institutions of higher education have evolved over
                       time, such as Gallaudet University, the expectations and
                       standards of conduct for Greek life have changed as well.
                       Conduct that was tolerated decades ago, is no longer
                       acceptable. (Emphasis supplied.)

       125. Nowhere in said July 15, 2015 announcement was any reference made of the use by

Kappa Gamma of the Bellamy salute, which had already long been voluntarily discontinued

without any ban.

       126. In July 2015, when Gallaudet University, as part of its aforesaid new Greek Life

policy, banned the use of all student organization regalia, including robes, in public spaces.

Kappa Gamma accepted and respected that ban and had continued to do so to June 9, 2020 and

beyond..

       127. President Cordano became president of Gallaudet University on January 1, 2016,

less than 6 months after the July 15, 2015 policy was announced and at which time said policy

still remained in effect, and remained in effect to June 9, 2020 and beyond.

       128. On October 27, 2016 there appeared in a Gallaudet newspaper, “The Buff and Blue”

an article entitled “The re-emergence of the Bellamy Salute” authored by Gabrielle Humlicek. In

said article Ms. Humlicek reported that a photograph taken “25 years ago” was tweeted and

re-tweeted. She further reported that the photo consisted of Kappa Gamma brothers, with



                                                 23
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 24 of 46




shaded circles blotting out their faces, doing a Bellamy Salute. . .” (Emphasis supplied).

       129. In said article Ms. Humlicek further reported as follows: “From time to time, the

photo of those Kappa Gamma brothers doing the Bellamy Salute re-emerges and circulates

across the internet, like this recent incident.” (Emphasis supplied)

       130. Ms. Humlicek further reported that in response to said article, Kappa Gamma made

a Facebook post to address the circulated photo on September 26, 2016. She reported as follows:

“The gestures shown are denounced, not practiced, nor accepted in any form by any recent

or current administration. These pictures go against our present-day standards of conduct

for our members, pledges, and alumni,” the Kappa Gamma fraternity replied, dispelling

any doubts. (Emphasis supplied.).

                              FACTS COMMON TO ALL CLAIMS

(3) THE FALSE AND DEFAMATORY STATEMENTS OF CORDANO AND GALLAUDET

       131. Upon information and belief, the aforesaid 30/31 year old photo of Kappa Gamma

members using the Bellamy salute, in the public domain and not within the control of Kappa

Gamma members or alumni nor Kappa Gamma International, re-emerged on social media once

again in May or June, 2020 and prior to June 9, 2020..

       132. On June 9, 2020, President Cordano published a vlog on the Gallaudet University

You Tube and elsewhere wherein she spoke in American Sign Language (ASL) with a transcript

of that announcement in English. In that video announcement President Cordano made this

statement: “Kappa Gamma, pictures distributed to media of their use of robes with hoods

and of their salute, they have become the face of systemic racism.” This behavior is

unacceptable.” (Emphasis supplied.) President Cordano then went on to announce the


                                                24
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 25 of 46




suspension of Kappa Gamma.

       133. In the transcript of the video message of June 9, 2020 which reads slightly different

from the ASL version, President Cordano stated with respect to Kappa Gamma: “They have

become the face of systemic racism in our community, with photographs of the salute and

use of robes being shared on social media. This behavior is unacceptable.” (Emphasis

supplied.) President Cordano then went on to announce the suspension of Kappa Gamma.

       134. The photo of then Kappa Gamma members using the salute which President

Cordano referred to on June 9 was, according to that statement, clearly the now 30/31 year old

photograph described by Ms. Humlicek in October, 2016, except that the faces of the individuals

in the picture were no longer blotted out.

       135. The individuals in the picture were not wearing robes or anything that appeared to

be like robes; they were wearing shirts and jeans and sitting on a lawn.

       136. As Ms. Humlicek reported in 2016, that photograph had a tendency to re-emerge

over the years and circulate across the internet thereby establishing that such re-emergence was

beyond the control of the members of Kappa Gamma.

       137. Despite what she said on June 9, 2020 Dr. Cordano would soon thereafter claim that

‘They were not suspended because of old photos” thereby constituting a representation by her

that the photo or photos to which she referred in her June 9, 2020 vlog were new photos.

       138. Moreover, President Cordano would also subsequently state that “Recent photos

posted on social media showed the group in the outfits again” making no mention of any

recent photo of Kappa Gamma members using the salute, thereby establishing the falsity of her

claim in her June 9, 2020 vlog that Kappa Gamma had become the face of systemic racism at


                                                25
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 26 of 46




Gallaudet “with photographs of the salute and use of robes being shared on social media.”

       139. Between June 9, 2020 and July 16, 2020 inclusive, Gallaudet University’s President

Cordano made the following false statements which individually and in context with each other

were defamatory in that they asserted that Kappa Gamma and its then current and alumni

members were racist, that they were the face of racism in the Gallaudet Community, that the

Bellamy salute which they had once used and whose history establishes it was not racist was

racist, that the robes they used, as did other fraternities on campus and at colleges and

universities throughout the country, were racist, that Kappa Gamma had violated a 2015

University policy against the use of robes in public, that they did in fact resume use of the robes

in public, that they had an intention to resume the use of robes, and that they had a plan to resume

the use of robes and made such intentions and plans public causing distress on the Gallaudet

campus. Said statements were as follows;

                a) On June 9, 2020 (vlog and transcript) “Over the past few days, with the

SBG/BSU Town Hall last Friday, we became aware of new information that led to renewed

demands for change with Kappa Gamma”

                b) On June 9 , 2020 (vlog): “Kappa Gamma, pictures distributed to media of

their use of robes with hoods and of their salute, they have become the face of systemic

racism.

                c) On June 9, 2020 (transcript): “They have become the face of systemic

racism in our community, with photographs of the salute and use of robes being shared on

social media.

                d) June 12, 2020 WAPO article quote: “Recent photos posted on social media


                                                 26
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 27 of 46




showed the group in the outfits again”

                  e) June 12, 2020 WAPO article quote: “the return of the fraternity’s robes

reignited demands for change within an organization that has previously been accused of

anti-Semitism and racism.”

                  f) July 16, 2020 (vlog and transcript): “In early June 2020, new evidence

emerged about the Kappa Gamma student chapter’s intention to bring back the use of robes

in their meetings and ceremonies and this information became public” and “This prompted

an immediate investigation that concluded the Kappa Gamma chapter violated the 2015

policy.”

                  g) July 16, 2020 (vlog and transcript): “They were not suspended because of

old photos.”

                  h) July 16, 2020 (vlog and transcript): “Kappa Gamma alone is not responsible

for systemic racism.”

                  I) July 16, 2020 (vlog and transcript): Kappa Gamma used robes and a salute

that is racist.

                  j) July 16, 2020 (vlog and transcript): “The publicly disclosed plans to

reintroduce the use of robes shone a spotlight on Kappa Gamma and they had become a

face of the systemic racism that exists throughout the fabric of our racist society.”

                  k) July 16, 2020 (vlog and transcript): I will make it clear, Kappa Gamma is not

the sole culprit nor the face of systemic racism alone at Gallaudet but became a face due to the

re-emergence of the use of their robes at the same time as our national Black Lives Matter

response to the brutal death of George Floyd and pictures of the racist rituals being

                                                  27
             Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 28 of 46




circulated in social media.

                l) July 16, 2020 (vlog and transcript): It is up to Kappa Gamma to become

anti-racist and join our broader community and Gallaudet in dismantling systemic racism.

         140. The aforesaid defamatory and false statements contained in paragraph 139 and

identified as (a) through (g) and (I) through (j) and (l) were intended to be and were understood to

be statements of fact and not opinion, particularly when viewed in light of the context and totality

of the statements and the effects they had on the plaintiffs, their employers, their businesses, their

families, their customers, their associates and friends and co-workers.

         141. The aforesaid statements (a) through (g) and (I) through (j) and (l) were not

privileged, nor could they be because they were false and made with reckless disregard for the

truth.

         142. Evidence of the falsity of President Cordano’s defamatory statements regarding

Kappa Gamma and misconduct on its part are reflected in her numerous evolving and conflicting

statements from June 9, 2020 through July 16, 2020 as set hereinbefore set forth .

         143. As the aforesaid quoted statements demonstrate, an accusation that began with

“Members were identified wearing prohibited ceremonial robes that resemble Ku Klux

Klan garb” eventually shifted to an accusation that “Recent photos posted on social media

showed the group in the outfits again,” which accusation then morphed into a lesser accusation

of intent as opposed to an act that “In early June 2020, new evidence emerged about the

Kappa Gamma student chapter’s intention to bring back the use of robes in their meetings

and ceremonies and this information became public” which accusation then morphed into an

even lesser accusation that there were “publicly disclosed plans to reintroduce the use of robes.”


                                                  28
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 29 of 46




       144. While president Cordano may have tried to give the impression that she was

speaking solely of the Kappa Gamma organization itself and not its members or alumni, that

attempt is belied by the fact that in referring to Kappa Gamma she referred to “it” as “They.”

       145. Even those of the above quoted statements of President Cordano which might at first

appear to be exculpatory and non-defamatory of plaintiffs, are in fact defamatory.

       146. For example, when defendant Cordano claimed to be attempting to explain and

clarify her statements about Kappa Gamma and its alumni members being the face of racism at

Gallaudet University saying Kappa Gamma is not the sole culprit nor the face of systemic

racism alone at Gallaudet but became a face [of racism], her use of the terminology ‘is not the

sole culprit or face of racism alone’ simply amounted to yet another statement that Kappa Gamma

and its alumni members are culprits and a face of systemic racism along with certain unidentified

others. President Cordano was therefore actually doubling down on her prior attacks on Kappa

Gamma and its then current and alumni members.

       147. Similarly, President Cordano effectively branded Kappa Gamma and its alumni

members racist or pro-racist when she said It is up to Kappa Gamma to become anti-racist.

       148. The use of the word “They” when speaking of “the face of systemic racism”and

when speaking of “racist” behavior in Kappa Gamma’s past clearly targeted the former student,

now alumni, members of Kappa Gamma including the Plaintiffs herein in particular.

       149. The statements of defendant Cordano for which her employer, Gallaudet University

and its board of trustees are liable, statements imputing to Plaintiffs support for Nazism, for the

Ku Klux Klan, and for racism subjected each plaintiff herein to the hatred, contempt and ridicule

of a considerable and respected class of their communities, the deaf community, the communities


                                                 29
             Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 30 of 46




in which they reside and the communities in which they worked and did business.

        150. The defendants Cordano, Gallaudet University and its Board of Trustees have

subjected Plaintiffs to a double standard. They are willing to overlook and/or forgive their

institution’s history of characterizing Deaf individuals as ‘Deaf and Dumb’ and ‘Deaf Mutes’

apparently because such terminology was acceptable at the time it was used, but refuse to accord

the same perspective to Plaintiff’s past use of the Bellamy salute and robes which were acceptable

at the time they were used.

        151. President Cordano, Gallaudet University and its Board of Directors knew that the

defamatory statements made by President Cordano while referring to Kappa Gamma as ‘They’

would cause those statements to be perceived as being directed against Kappa Gamma members

and alumni, and they were indeed so perceived as is evidenced by the prompt adversity and harm

to which such members, and plaintiffs herein in particular were subjected.

        152. Defendants Cordano, Gallaudet University and its Board of Trustees made and

condoned the making of the defamatory statements knowing that they were false, with malice, and

with a reckless disregard for the truth.

                               FACTS COMMON TO ALL CLAIMS

  (4) THE FALSE AND DEFAMATORY STATEMENTS OF THE WASHINGTON POST

        153. On or about June 12, 2020 The Washington Post published in its print newspaper

and its online publication articles pertaining to Gallaudet’s suspension of Kappa Gamma. In those

articles the Washington Post made false, misleading and defamatory statements, express and

implied about Kappa Gamma and its members and alumni members, and in particular the

plaintiffs herein.


                                                30
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 31 of 46




        154. The Post’s articles also intended to and did portray Kappa Gamma members and

alumni in a false light.

        155. The defamatory nature of The Post’s June 12, 2020 article began with its

sensationalized headline reading: “Gallaudet University suspends fraternity after anti-Semitic

photo resurfaces.” Without including the actual picture with the story, the Post then schemed to

support its sensationalized headlined allegation of the fraternity having been suspended for “Anti-

Semitic”activity, describing a 30 year old picture wherein then student members were depicted

performing the Bellamy salute.

        156. In doing so, The Post knew full well that the suspension was not based on the 30

year old picture allegedly depicting anti-Semitic activity because in the article itself The Post

reported that the suspension was reportedly due to “recent photos posted on social media”

showing the group wearing robes again.

        157. As The Post well knew, the wearing of the robes, even if true, had no relation to

“anti-semitic activity.” Nevertheless, The Post, by its headline and its reference to an old picture

having nothing to do with the suspension or alleged activity giving rise to the suspension, created

the immediate impression that the fraternity and its members had engaged in anti-Semitic activity

leading to the suspension.

        158. Having created the aforesaid false and defamatory impression, the post subsequently

added to its online publication of the story a “clarification” that the photo the suspension was

reportedly based upon was a “new photo” as opposed to the 30 year old photo mentioned and

described in the story and which had nothing to do with the suspension. This clarification was

“too little, too late” and meaningless since the story headlined with a false allegation of “anti-


                                                  31
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 32 of 46




semitic activity” had already created the uproar that The Post had intended to create.

       159. Within hours, if not minutes, of the publication of the story headlined with a false

but sensational reference to anti-Semitic activity, The Post’s story was spread all over the internet,

was republished time and again by other news media including newspapers, internet news

services, and television news reports.

       160. The Post’s article was further false, misleading and defamatory in describing the

robes that fraternity members were allegedly identified wearing as “ceremonial robes that

resemble Ku Klux Klan garb.”

       161. The Post’s June 12th story however was based on a June 9th announcement by

Gallaudet President Cordano which announcement made no statement or suggestion that the robes

being referred to resembled “Ku Klux Klan” garb.

       162. The Post and its’ reporter had never seen the Kappa Gamma robes nor a picture of

them and therefore had no basis in fact to describe them as resembling Ku Klux Klan garb,

       163. No less sensational, false and defamatory was the statement in The Post’s story that

the Bellamy salute it referred to was an “apparent Nazi salute,” when The Post knew or should

have known in the exercise of proper journalistic practices that the salute was a Bellamy salute,

which is not a “Nazi salute” nor an “apparent Nazi salute.”

       164. The defamatory statements made in The Posts’ article were not privileged, not could

they be because they were false.

       165. The defamatory statements contained in The Post’s article were intended to be and

were understood by readers to be statements of fact and not statements of opinion.




                                                 32
             Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 33 of 46




                      AS AND FOR A FIRST CAUSE OF ACTION
                      ON BEHALF OF PLAINTIFF STEVEN FLORIO

        166. Plaintiff repeats and reiterates each and every allegation contained in the preceding

paragraphs of this Complaint with the same force and effect as if more full set forth herein.

        167. Plaintiff Steven Florio is a graduate of Gallaudet University having graduated in

1992.

        168. Plaintiff Florio was a student member of Kappa Gamma from April 1991 through

May, 1992.

        169. Plaintiff Florio was a co-founder and the first director of the Kappa Gamma

International chapter in New England in 2010.

        170. Plaintiff Florio’s association with Kappa Gamma is such that he is well known and

recognized as a student and alumnus member of Kappa Gamma and it is said of him “Steve Florio

is Kappa Gamma.”

        171. Plaintiff Florio was not in the 30 year old picture of Kappa Gamma members using

the Bellamy Salute as he was not yet a student at Gallaudet University nor was he a member of

Kappa Gamma during that time.

        172. Steven Florio is a prominent Gallaudet and Kappa Gamma alumnus and until the

defamatory publications made by the defendants herein against Kappa Gamma were published in

June, 2020, he enjoyed an excellent reputation in the deaf community, the Kappa Gamma

Community, his home community, and among his friends and co-workers.

        173. Following his graduation from Gallaudet, Florio was employed as a Small Business

Accountant from 1992 to 1993; he was thereafter employed by JP Morgan/Chase as an



                                                 33
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 34 of 46




Accounting/Financial Specialist from 1993 to 2002. Thereafter in 2002 he was appointed to be

Executive Director of the Rhode Island Commission on the Deaf and Hard of Hearing from which

employment continued until 2019. In 2019 Florio was appointed by the Governor of

Massachusetts to the position of Commissioner the Massachusetts Commission for the Deaf and

Hard of Hearing.

       174. In addition to his impressive employment credentials Florio has obtained a MS

Degree in leadership from North Eastern University and has attained specialized certificates from

Villanova University and FEMA.

       175. Florio has an extensive history in working with and serving numerous organizations

including Non-Profits and State Entities and Agencies.

       176. Florio’s stellar reputation has earned him no less than 20 awards from 1998 to 2020.

       177. Shortly after he defamatory publications by defendants Cordano, Gallaudet and the

Washington Post regarding Kappa Gamma on and after June 9, 2020 a Massachusetts state

employee who saw such publications and knew of Florio’s affiliation with Kappa Gamma made a

report to the Governor’s Office regarding that affiliation and incorrectly reporting that Florio was

one of the individuals using the Bellamy Salute in the 30 year old picture.

       178. As a result of the defamatory publications by the defendants, Florio was subjected to

numerous hours of interviews and investigations by two State agencies and was thereafter

terminated from his position as Commissioner of the Massachusetts Commission for the Deaf and

Hard of Hearing.

       179. Florio has since been unsuccessful in obtaining new employment as the news of his

affiliation with Kappa Gamma and the resulting rumors and allegations that he has participated in


                                                 34
             Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 35 of 46




Nazi and anti-Semitic activities as a Kappa Gamma member have seriously damaged his

reputation. He was denied one position for which he was highly qualified do to this damage to his

reputation and his undeserved notoriety.

         180. Florio has developed emotional distress, depression and sleeplessness as a result of

the defendants’ defamatory publications and his family has suffered as well.

         181. The damage to Florio’s reputation is such that it is unlikely he will find employment

in his field for he foreseeable future, and possibly not before he attains retirement age,

         182. The resulting loss of employment, loss of earnings, medical and emotional suffering

has caused and will continue to cause irreparable damage to Florio.

         183. Based in his age, experience, earnings history and abilities, and given the losses other

than earnings which he sustained Plaintiff Steven Florio has been damaged by the defendants in

the sum of Five Million Dollars.

                        AS AND FOR A SECOND CAUSE OF ACTION
                       ON BEHALF OF PLAINTIFF PATRICK COSTELLO

         184. Plaintiff repeats and reiterates each and every allegation contained in the preceding

paragraphs of this Complaint with the same force and effect as if more full set forth herein.

         185. Plaintiff Patrick Costello is a graduate of Gallaudet University having graduated in

1989 with a BA Degree in Business.

         186. Plaintiff Costello was a student member of Kappa Gamma from April 1987 through

1989..

         187. Plaintiff Costello has been a member of the Kappa Gamma alumni organization

Kappa Gamma International from 1989 to date.



                                                  35
              Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 36 of 46




          188. Plaintiff Costello’s association with Kappa Gamma is such that he is well known and

recognized as a student and alumnus member of Kappa Gamma and it is said of him “Pat Costello

is Kappa Gamma.”

          189. Plaintiff Costello continued with his post graduate education following receipt of his

undergraduate degree by attending graduate school at Boston University where he obtained a

Masters Degree in Deaf Education in 1997. He then earned a ED.S Degree from Gallaudet

University in 2002.

          190. Patrick Costello is a prominent Gallaudet and Kappa Gamma alumnus and until the

defamatory publications made by the defendants herein against Kappa Gamma were published in

June, 2020, he enjoyed an excellent reputation in the deaf community, the Kappa Gamma

Community, his home community, and among his friends and co-workers.

          191. Patrick Costello was employed by a deaf school, The Learning Center in

Massachusetts for 23 years from 1996 to 2020 having held such positions as High School

Teacher, Middle School Principal, Director of ASL Instruction and Director of the Deaf Cultural

Center.

          192. As a result of the defamatory publications by the defendants, Costello was pressured

to resign as word of the defamatory allegations published by the defendants Cordano, Gallaudet

and The Post became common knowledge in the Deaf community and at the school where

plaintiff was employed for 23 years. The stellar reputation he had earned as an Educator and

Administrator during his 23 years at The Learning Center was destroyed.

          193. Before his reputation was destroyed Plaintiff Costello was requested to work with

other deaf schools as a consultant; was periodically requested by organizations to talk and give


                                                  36
              Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 37 of 46




lectures at their events, did committee with the MA Department of Education and had two articles

in publication.

       194. Costello has since been unsuccessful in obtaining new employment as the news of

his affiliation with Kappa Gamma and the resulting rumors and allegations that he has participated

in Nazi and anti-Semitic activities as a Kappa Gamma member have seriously damaged his

reputation.

       195. Costello has developed emotional distress, shock, confusion, and sleeplessness as a

result of the defendants’ defamatory publications and his family has suffered as well.

       196. The damage to Costello’s reputation is such that it is unlikely he will find

employment in his field for he foreseeable future, and possibly not before he attains retirement

age,

       197. The resulting loss of employment, loss of earnings, medical and emotional suffering

has caused and will continue to cause irreparable damage to Costello.

       198. Based in his age, experience, earnings history and abilities, and given the losses other

than earnings which he sustained Plaintiff Patrick Costello has been damaged by the defendants in

the sum of Five Million Dollars.

                       AS AND FOR A THIRD CAUSE OF ACTION
                      ON BEHALF OF PLAINTIFF WILLIAM MILLIOS

       199. Plaintiff repeats and reiterates each and every allegation contained in the preceding

paragraphs of this Complaint with the same force and effect as if more full set forth herein.

       200. Plaintiff William Millios is a graduate of Gallaudet University having graduated in

1991 with a B.S. in Computer Science.



                                                 37
           Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 38 of 46




       201. Plaintiff Millios was a student member of Kappa Gamma from 1989 through 1991

and has remained an active alumnus member of Kappa Gamma International. He also served as

Fraternity Advisor to Kappa Gamma while employed at Gallaudet from 2003-2005.

       202. Plaintiff Millios’ association with Kappa Gamma is such that he is well known and

recognized as a student and alumnus member of Kappa Gamma and it is said of him “William

Millios is Kappa Gamma.”

       203. Plaintiff Millios continued with his post graduate education following receipt of his

undergraduate degree by earning a M.A. Degree in Computer Science from George Washington

University in 1994. He has completed Ph.D course work in Computer Science at George

Washington University from 1999 to 2005.

       204. William Millios is a prominent Gallaudet and Kappa Gamma alumnus and until the

defamatory publications made by the defendants herein against Kappa Gamma were published in

June, 2020, he enjoyed an excellent reputation in the deaf community, the Kappa Gamma

Community, his home community, and among his friends and co-workers.

       205. William Millios was employed as a Systems Engineer and Software Developer at

Bell Laboratories from 11991 to 1999. From 1999 to 2006 he was an Assistant Professor of

Mathematics and Computer Science at Gallaudet University. He subsequently served as Digital

Media Director for USA Deaf Sports Federation from 2009-2013. He is currently the owner of

Bill Millios Photography from 2004 to the present. He has worked for the Registry of Interpreters

for the Deaf as a Communications Director from 2013-2017 and as Director of Communications

and Outreach from 2017-2020.

       206. Due to his excellent communications skills and stellar reputation in the Deaf


                                               38
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 39 of 46




community Millios has served on the Boards of two schools for the Deaf and a Visual Arts and

Education Center.

       207. As a result of the defamatory publications by the defendants, Millios lost his

employment of 7 years with the Registry of Interpreters for the Deaf. Because the negative

publicity generated by the defamatory publications of the defendants continues to persist, Millios

has little hope of finding new gainful employment anytime in the foreseeable future, if ever.

       208. Plaintiff Millios has has developed emotional distress and sleeplessness as a result

of the defendants’ defamatory publications and his family has suffered as well. His two children

are deaf and were traumatized when the Cordano announcement and Washington Post article were

published and spread through the deaf community and the internet.

       209. The damage to Millio’s reputation is such that he reasonably feels he will never

obtain new employment.

       210. The resulting loss of employment, loss of earnings, medical and emotional suffering

has caused and will continue to cause irreparable damage to Millios.

       211. Based in his age, experience, earnings history and abilities, and given the losses other

than earnings which he sustained Plaintiff William Millios has been damaged by the defendants in

the sum of Three Million Dollars.

                       AS AND FOR A FOURTH CAUSE OF ACTION
                      ON BEHALF OF PLAINTIFF TIMOTHY MALLACH

       212. Plaintiff repeats and reiterates each and every allegation contained in the preceding

paragraphs of this Complaint with the same force and effect as if more full set forth herein.

       213. Plaintiff Timothy Mallach attended Gallaudet University for the Spring semester of



                                                 39
              Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 40 of 46




1990 and did not complete his education at Gallaudet.

          214. Plaintiff Mallach was a student member of Kappa Gamma from February 1990

through May 1990.

          215. Notwithstanding his short time as a student member of Kappa Gamma, Plaintiff

Mallach’ association with Kappa Gamma is such that he is well known and recognized as a

student and alumnus member of Kappa Gamma and it is said of him “Tim Mallach is Kappa

Gamma.”

          216. Plaintiff Mallach had been employed as a Resident Counselor at a school for the

Deaf in Ontario, Canada for twenty years and worked as a Deaf Interpreter for 15 years. His short

time as a Gallaudet Student and Kappa Gamma member have now adversely affected his life and

future.

          217. When the defamatory publications by the defendants became public and reached

Canada, a individual who had been a substantial donor to his employer observed Tim Mallach’s

involvement and sent a threatening letter to his employer. In order to placate the donor the

employer requested him to resign from his employment immediately.

          218. Plaintiff Mallach has been unable to find new employment due to the damage to his

reputation.

          219. The damage to Mallach’s reputation is such that he reasonably feels he will never

obtain new employment.

          220. The resulting loss of employment, loss of earnings, and damage to his good name

and reputation are such that Mallach will continue to suffer irreparable damage as a result of the

defamation he was subjected to at the hands of the defendants.


                                                 40
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 41 of 46




        221. Based in his age, experience, earnings history and abilities, and given the losses than

earnings which he sustained Plaintiff Timothy Mallach has been damaged by the defendants in the

sum of Three Million Dollars.

                          AS AND FOR A FIFTH CAUSE IF ACTION

                         ON BEHALF OF PLAINTIFF SCOTT PLUMMER

        222. Plaintiff repeats and reiterates each and every allegation contained in the preceding

paragraphs of this Complaint with the same force and effect as if more full set forth herein.

        223. Plaintiff Scott Plummer attended Gallaudet University for three semester from 2000-

2001.

        224. Plaintiff Plummer was a student member of Kappa Gamma for three semesters from

2000 to 2001.

        225. Plaintiff Plummer was and is employed as a teacher at Kansas School for the Deaf

and has been so employed since 2004.

        226. As a result of the adverse publicity from defendant’s defamatory publications,

plaintiff was denied a promotion, losing a $30,000 per year salary increase. He also found it

necessary to resign as Academic Bowl Coach to avoid returning to Gallaudet, resulting in a

$3,000 per year loss in income.

        227. Based in his age, experience, earnings history and abilities, and given the losses than

earnings which he sustained Plaintiff Scott Plummer has been damaged by the defendants in the

sum of Three Million Dollars.

                         AS AND FOR A SIXTH CAUSE IF ACTION

                         ON BEHALF OF PLAINTIFF ROGER KRAFT


                                                 41
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 42 of 46




         228. Plaintiff repeats and reiterates each and every allegation contained in the preceding

paragraphs of this Complaint with the same force and effect as if more full set forth herein.

       229. Plaintiff Roger Kraft attended Gallaudet University graduating in 1990.

       230. Plaintiff Kraft was a student member of Kappa Gamma from 1998 to 1990.

       231. Plaintiff Kraft was and is employed with an Interpreter Service Organization.

       232 As a result of the adverse publicity from defendant’s defamatory publications, plaintiff

was denied a promotion, losing a $5,000 per year salary increase.

       233. Based in his age, experience, earnings history and abilities, and given the losses than

earnings which he sustained Plaintiff Roger Kraft has been damaged by the defendants in the sum

of Seventy Five Thousand Dollars.

                         AS AND FOR A SEVENTH CAUSE IF ACTION

                         ON BEHALF OF PLAINTIFF JOEL BARISH

       234. Plaintiff repeats and reiterates each and every allegation contained in the preceding

paragraphs of this Complaint with the same force and effect as if more full set forth herein.

       235. Plaintiff Joel Barish attended Gallaudet University graduating in 1992.

       236. Plaintiff Barish was a student member of Kappa Gamma from 1990 to 1993.

       237. Plaintiff Barish was and is self employed.

       238. As a result of the adverse publicity from defendant’s defamatory publications,

plaintiff business suffered loss of customers and a resulting loss of income.

       239. Based in his age, experience, earnings history and abilities, and given the losses than

earnings which he sustained Plaintiff Joel Barish has been damaged by the defendants in the sum

of Three Million Dollars.


                                                 42
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 43 of 46




                       AS AND FOR A EIGHTH CAUSE IF ACTION

                       ON BEHALF OF PLAINTIFF BRANDON R. HILL

       240. Plaintiff repeats and reiterates each and every allegation contained in the preceding

paragraphs of this Complaint with the same force and effect as if more full set forth herein.

       241. Plaintiff attended Gallaudet University graduating in 2003.

       242. Plaintiff Hill was a student member of Kappa Gamma from 2000 to 2003.

       243. Plaintiff Hill was and is self employed and also seeking employment.

       244. As a result of the adverse publicity from defendant’s defamatory publications,

plaintiff has experienced social media disconnection and anxiety and had to close his Facebook

account. He has had several friends and co-workers question and challenge him about his

fraternity connection. He had a leadership role in Kappa Gamma and also created much of the

artwork (murals, banners, t shirts, program books, advertisements, etc.) so he am known as having

a strong connection to Kappa Gamma. He believes that he has lost teaching opportunities

(especially at Gallaudet University where he has taught in the past in their sign language masters

program). He believes his business has suffered loss of customers and a resulting loss of income.

       245. Based on his age, experience, earnings history and abilities, and given the losses than

earnings which he sustained Plaintiff Brandon R. Hill has been damaged by the defendants in the

sum of One Hundred Fifty Thousand Dollars.

                       AS AND FOR A NINTH CAUSE IF ACTION

                       ON BEHALF OF PLAINTIFF JAMES BELDON, JR

         246. Plaintiff repeats and reiterates each and every allegation contained in the preceding

paragraphs of this Complaint with the same force and effect as if more full set forth herein.


                                                 43
             Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 44 of 46




       247. Plaintiff James Beldon Jr attended Gallaudet University graduating in 1991.

       248. Plaintiff Beldon was a student member of Kappa Gamma until graduation in 1991

and then remained an alumnus member of KGI until 2020.

       249. Plaintiff Beldon was and is self employed and also seeking employment.

       250. As a result of the adverse publicity from defendant’s defamatory publications,

plaintiff has experienced loss of clientele for his interpreting business including the state of

Minnesota.

       251. Based on his age, experience, earnings history and abilities, and given the losses than

earnings which he sustained Plaintiff Brandon R. Hill has been damaged by the defendants in the

sum of Four Hundred Thousand Dollars.

                          AS AND FOR A TENTH CAUSE IF ACTION

                       ON BEHALF OF PLAINTIFF ERNEST WILLMAN

       252. Plaintiff repeats and reiterates each and every allegation contained in the preceding

paragraphs of this Complaint with the same force and effect as if more full set forth herein.

       253. Plaintiff Ernest Willman attended Gallaudet University graduating in 2016.

       254. Plaintiff Willman was a student member of Kappa Gamma from 2015 to 2016 and

then was active as a alumnus member of KGI from 2018 to the present.

       255. Plaintiff Willman was and is self employed

       256. As a result of the adverse publicity from defendant’s defamatory publications,

plaintiff has experienced an impact on a professional and personal level. It has an impact on his

sister, Heather as well. The harm on his personal endeavors is to connect (building relationships)

with people through his role as a Vice President of DCAD, interpreter/consumer, and private


                                                  44
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 45 of 46




citizen. The harm to his profession was that he could not last in his workplace at MSSD after

struggling to defend himself as a teacher from colleagues and students. He is also a Deaf

interpreter and had through some challenges in working with the agency after they viewed him as

a racist that reflects badly on the agency. They prevented him from taking gigs with agencies. He

also own a business that focuses on translation and interpreting - He suspect he lost some clients

and potential clients. He recruited a renter for his basement and prevented from getting the renter

because of the renter’s friend advising him not to take the premises due to my racism and

antisemitism behavior with KG after the announcement from President Cordano. His sister,

Heather had to defend herself and experienced mixed feelings (embarrassment, shame, anger)

after a number of her friends talked to her about his affiliation with Kappa Gamma.

       257. Based on his age, experience, earnings history and abilities, and given the losses than

earnings which he sustained Plaintiff Ernest Willman has been damaged by the defendants in the

sum of Seventy Five Thousand Dollars.

                                          JURY DEMAND

       Plaintiffs demand trial by jury.

       WHEREFORE Plaintiffs demand Judgment against the defendants jointly and severally in

the following sums: Five Million Dollars on the First Cause of Action in favor of Plaintiff Steven

Florio, Five Million Dollars on the Second Cause of Action in favor of Plaintiff Patrick Costello,

Three Million Dollars on the Third Cause of Action in favor of Plaintiff William Millios, Three

Million Dollars on the Fourth Cause of Action in favor of Plaintiff Timothy Mallach, Three

Million Dollars on the Fifth Cause of Action in favor of Plaintiff Scott Plummer, Seventy Five

Thousand Dollars on the Sixth Cause of Action in favor of Plaintiff Roger Kraft, Three Million


                                                 45
            Case 1:21-cv-01565 Document 1 Filed 06/09/21 Page 46 of 46




Dollars on the Seventh Cause of Action in favor of Plaintiff Joel Barish, One Hundred Fifty

Thousand Dollars on the Eighth Cause of Action in favor of Plaintiff Brandon R. Hill, Four

Hundred Thousand Dollars on the Ninth Cause of Action in favor of Plaintiff James Beldon, Jr.,

and Seventy Five Thousand Dollars on the Tenth Cause of Action in favor of Plaintiff Ernest

Willman, all together with interest from June 9, 2020 and the costs, disbursements and attorneys

fees incurred in the prosecution of this action.

Dated: Syosset, New York
       June 8, 2020                                       /s/ Ralph G. Reiser
                                                           Ralph G. Reiser, Esq.
                                                           Attorney for Plaintiffs
                                                           3 Walnut Drive
                                                           PO Box 171
                                                           Syosset, NY 11791
                                                           516-496-9745
                                                           516-496-9754 (Fax)
                                                           Reiserlaw@aol.com




                                                   46
